Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 1 of 19




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-01055-TMT

JOHN SWOMLEY, TODD BARKER, DAVID GOLDSTEIN, ELIZABETH
SWOMLEY, OLIVIA SWOMLEY, JAMES SWOMLEY, SARAH SWOMLEY,
ROBERT COSINUKE, WILLA COSINUKE, JENNIFER KRIER, ABIGAYLE
COSINUKE, AUGUST COSINUKE, KATHRYN VAGNEUR, BRUCE
BARKER, GERRY BARKER, TOM STEWART, BARBARA STEWART,
THOMAS H. STEWART, KATHERINE KENNEY, ERIC VOTH, MICHELLE
VOTH,

     Petitioners,

v.

KAREN SCHROYER, in her official capacity as District Ranger, Aspen-Sopris
Ranger District, White River National Forest, United States Forest Service, and
UNITED STATES FOREST SERVICE, a federal agency of the United States
Department of Agriculture,

     Federal Respondents.


                 MEMORANDUM OPINION AND ORDER
________________________________________________________________________


        This matter comes before this court on Petitioners’ “Petition for Review of Agency

Action.” (Doc. 1.) In the Petition, 21 residents of the Upper Fryingpan Valley near

Leadville, Colorado (collectively Petitioners) challenge the U.S. Forest Service’s

approval of the Upper Fryingpan Project—a timber project in a section of the White River

National Forest.

        Petitioners bring three claims under the National Environmental Policy Act

(NEPA) and the Administrative Procedure Act (APA). Petitioners allege the Forest
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 2 of 19




Service1 violated these statutes by (1) failing to consider the Project’s impact on climate

change; (2) failing to adequately consider scientific evidence regarding the Project’s

impact on fungi; and (3) failing to prepare an environmental impact statement (EIS) for

the Project. After careful review of the parties’ briefing and the administrative record,2

this court holds Petitioners have failed to establish any violations under NEPA or the

APA. Thus, for the reasons stated below, this court denies the Petition and grants

judgment in favor of the Forest Service on all counts.

                                    I. Background

       This matter arises from the Forest Service’s approval of the Upper Fryingpan

Project. The Project authorizes logging on 1,631 acres of land in the White River

National Forest.3 Specifically, the Project is located in the Upper Fryingpan Valley and

covers numerous unconnected segments of forest roughly in between Leadville, Colorado

and the Reudi Reservoir. (See Doc. 26 at 3.) Petitioners regularly use the valley,




       1
         Petitioners also name Karen Schroyer—the Forest Service district ranger for the
relevant area—as a respondent. For convenience and because Schroyer is only sued in
her official capacity, this court refers here to all respondents collectively as “the Forest
Service.”
       2
        The Forest Service lodged the Administrative Record with the court. (Doc. 16.)
This court refers to the Administrative Record herein by citing to AR-XXXX.
       3
         To effectuate the logging, the Project also authorizes the construction of nine
miles of new roads and necessarily will result in increased traffic on certain existing
roads.

                                              2
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 3 of 19




including the Project area, to fish, hike, swim, mountain bike, hunt mushrooms, observe

wildlife, and “enjoy nature.”4 (Doc. 22 at 3, 7.)

       The forest in the Project area is composed of lodgepole pine, aspen, and mixed

conifer species. Of the 1,631 acres, the Forest Service plans to treat 1,061 acres with a

“clearcut with leave tree” method. This approach harvests all lodgepole pine over five

inches in diameter, but leaves aspen and mixed conifer species on the landscape. Another

198 acres will be treated through a “coppice” method, which involves harvesting all

merchantable trees (typically those over five inches in diameter) and felling or burning all

nonmerchantable trees. The remaining 369.6 acres5 will be treated through a “group

selection” method, which “create[s] small openings, a quarter acre to an acre in size.”

AR5386. These openings would not collectively exceed 25% to 30% of the acreage

treated with this method.

       Generally, the harvested trees will be removed for use as forest products and

biomass fuel. The waste resulting from the logging—known as “slash”—will be piled

and burned; lopped and scattered; or removed for biomass energy generation.

       4
          Petitioners allege additional interests in the land at issue. (See Docs. 1, 22.)
These need not be recounted here as this court holds the listed interests sufficient to
establish standing, see WildEarth Guardians v. Bureau of Land Mgmt., 870 F.3d 1222,
1230 (10th Cir. 2017) (requiring Petitioners show they “have suffered or will imminently
suffer a concrete and particularized injury” that is “fairly traceable” to the challenged
action), and the Forest Service does not challenge the justiciability of Petitioners’ suit.
       5
         Under this breakdown of acreage, 2.4 acres remain unaccounted for. It is not
clear from the record or briefing what, if any, treatment would occur in this area, but this
court finds the type of treatment, if any, immaterial.

                                              3
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 4 of 19




       The Forest Service identifies three purposes for the Project: (1) providing

commercial forest products and biomass to local industries; (2) increasing the “tree

age/size class diversity at the stand and landscape scales, thereby increasing forest

resistance and resilience to disturbances, such as future bark beetle outbreaks, fires, and

other climate-related mortality events”; and (3) providing “snowshoe hare habitat in both

the stand initiation structural stage and in mature, multi-story conifer vegetation to benefit

the Canada lynx, a federally threatened species.” AR5375–76.

       Approval for the Project began on October 6, 2016, when the Forest Service first

initiated a scoping process. Two alternatives were considered: (1) the “no action”

alternative, and (2) the “preferred alternative” of moving forward with the Project.

AR3384. The Forest Service received numerous comments on its proposal and, in

response, made slight adjustments to the Project’s size and design. In August 2017, the

Forest Service prepared a 172-page environmental assessment (EA), finding that the

Project would have no significant impact on the environment. See AR5369–540. In

December 2017, the Forest Service issued a Draft Decision Notice indicating its intent to

move forward with the Project as then-designed. Petitioners and others filed objections.

As a result of the objection process, the Forest Service again made slight adjustments to

the Project’s size and design. Finally, on April 30, 2018, the Forest Service issued its

Final Decision Notice, authorizing implementation of the Project.




                                              4
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 5 of 19




       Petitioners initiated this suit on April 10, 2019. The Petition alleges three counts

of NEPA and APA violations. In Count One, Petitioners contend the Forest Service

failed to disclose and analyze the Project’s indirect and cumulative impacts on climate

change in violation of NEPA. In Count Two, Petitioners allege that the Forest Service

ran afoul of NEPA by failing to adequately consider relevant science concerning the

Project’s potential impact on mycelium.6 Count Three asserts another NEPA violation

due to the Forest Service’s failure to prepare an environmental impact statement (EIS) for

the Project.

       For each count, Petitioners allege the Forest Service’s conduct was arbitrary and

capricious under the APA. Accordingly, the Petition seeks a declaration of the Forest

Service’s alleged violations, injunctive relief precluding the Project from moving forward

until those violations are cured, and costs and fees.

                                  II. Legal Standards

       Petitioners bring their claims under NEPA, the basic national charter for protecting

the environment. NEPA places “upon an agency the obligation to consider every

significant aspect of the environmental impact of a proposed action [and] ensures that the

agency will inform the public that it has indeed considered environmental concerns in its



       6
          Mycelium is the vegetative part of a fungus, such as a mushroom. A fungus
absorbs nutrients from its environment through the mycelium, which breaks down food
sources in the soil. Mycelium serve an important role in certain ecosystems due to their
role in the decomposition of plant material, among other reasons.

                                              5
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 6 of 19




decisionmaking process.” Baltimore Gas & Elec. Co. v. Nat. Res. Def. Council, Inc., 462

U.S. 87, 97 (1983). NEPA does not “mandate particular results, but simply prescribes

the necessary process.” Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 350

(1989).

       When a proposed major federal action may significantly affect the quality of the

environment, a federal agency must prepare a “detailed statement” known as an EIS. See

42 U.S.C. § 4332(2)(C). Where it is unclear whether a proposed project may significantly

affect the quality of the environment, a federal agency may prepare an EA to “briefly

provide sufficient evidence and analysis for determining whether to prepare an [EIS] or

[issue] a finding of no significant impact.” 40 C.F.R. § 1508.9(a)(1). When an EA

reveals that a proposed action will have significant potential effects, the agency must

prepare an EIS. 42 U.S.C. § 4332. If the agency concludes the action “is unlikely to have

a significant impact, it may issue a finding of no significant impact and proceed.”

Hillsdale Envtl. Loss Prevention, Inc. v. U.S. Army Corps of Eng’rs, 702 F.3d 1156, 1166

(10th Cir. 2012).

       Judicial review of agency action under NEPA is governed by the APA. The

reviewing court “shall . . . hold unlawful and set aside agency action, findings, and

conclusions found to be arbitrary, capricious, an abuse of discretion, or otherwise not in

accordance with law.” 5 U.S.C. § 706(2)(A). Review under this standard is deferential to

the agency—“[a] presumption of validity attaches to the agency action and the burden of


                                             6
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 7 of 19




proof rests with the parties who challenge such action.” Hillsdale, 702 F.3d at 1165. The

court’s role is not to “substitute its judgment for that of the agency as to the

environmental consequences of its actions.” Kleppe v. Sierra Club, 427 U.S. 390, 410

n.21 (1976). Instead, the court only looks to insure that the agency has “taken a ‘hard

look’ at environmental consequences.” Id. (quoting Nat. Res. Def. Council v. Morton,

458 F.2d 827, 838 (D.C. Cir. 1972)).

       To survive arbitrary and capricious review, an agency must “examine the relevant

data and articulate a rational connection between the facts found and the decision made.”

New Mexico ex rel. Richardson v. Bureau of Land Mgmt., 565 F.3d 683, 713 (10th Cir.

2009). Agency action will not pass muster where the agency “relied on factors which

Congress has not intended it to consider, entirely failed to consider an important aspect of

the problem, offered an explanation for its decision that runs counter to the evidence

before the agency, or is so implausible that it could not be ascribed to a difference in view

or the product of agency expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto.

Ins. Co., 463 U.S. 29, 43 (1983).

       But courts will only set aside an agency’s decision for “substantial procedural or

substantive reasons.” Silverton Snowmobile Club v. U.S. Forest Serv., 443 F.3d 772, 780

(10th Cir. 2006). Deficiencies that are “mere ‘flyspecks’ and do not defeat NEPA’s goals

of informed decisionmaking and informed public comment will not lead to reversal.”

Hillsdale, 702 F.3d at 1165.


                                               7
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 8 of 19




                                      III. Analysis

       Petitioners attack the Forest Service’s failure to consider the Project’s effects on

climate change, its conclusions with respect to the Project’s effects on mycelium, and its

decision to not conduct an EIS. These are considered in turn.

       A. Climate Change

       Petitioners argue the Forest Service violated NEPA regulations by failing to

consider foreseeable green house gas (GHG) emissions and the indirect and cumulative

effects of the Project on global warming. In determining the significance of a proposed

action, agencies must consider a number of factors, including “[w]hether the action is

related to other actions with individually insignificant but cumulatively significant

impacts.” 40 C.F.R. § 1508.27(b). But the touchstone of concern under NEPA remains

whether the proposed action will have a “significant” impact, and agencies must only

“discuss impacts in proportion to their significance.” 40 C.F.R. § 1502.2; see also

Hillsdale, 702 F.3d at 1176 (“[A]n agency must consider only every significant aspect of

a proposed action” (quoting Baltimore Gas & Elec. Co., 462 U.S. at 97) (emphasis in

original)). Thus, where indirect or cumulative impacts are so remote as to be

indiscernible, those impacts need not receive attention from the agency. See Wyoming v.

U.S. Dep’t of Agric., 661 F.3d 1209, 1253 (10th Cir. 2011) (“[C]umulative impacts that

are too speculative or hypothetical to meaningfully contribute to NEPA’s goals of public




                                              8
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 9 of 19




disclosure and informed decisionmaking need not be considered.”); see also 40 C.F.R.

§ 1502.2 (stating analysis of a project’s impacts should not be “encyclopedic”).

       In approving the Project, the Forest Service conceded that the Project “would

contribute to CO2 emissions,” but it concluded that “emissions from the proposed action

are expected to be of such small scale that they would have little bearing on climate

change.” AR4637–38. Petitioners challenge this assertion, arguing that the Project will

have a climate impact because (1) the biomass fuel generated by the Project will result in

GHG emissions; (2) the Project will disrupt the soil, eliminating its effectiveness as a

carbon sink; and (3) the logging will require trucks, which produce emissions. (See Doc.

22 at 13–14.) As a result of these effects, Petitioners state the Project will result in

“significant cumulative climate impacts.” (Id. at 14.)

       Petitioners do little to show why the emissions from the Project are sufficiently

significant to require detailed analysis under NEPA. Petitioners cite a bevy of cases in

which courts required analysis of a proposed actions’ GHG emissions and climate

impacts. (Doc. 22 at 14–15 (collecting cases).) But none of these deal with agency action

analogous to the relatively small timber and biomass project at issue. Instead, the case

law Petitioners rely on involves projects, plans, or rules associated with the combustion or

extraction of fossil fuels, such as coal, natural gas, or oil. As the Ninth Circuit recently

explained, biomass fuels like those involved in the Project have “unique properties”

compared to fossil fuels, warranting less concern regarding their participation in climate


                                               9
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 10 of 19




 change. Helping Hand Tools v. EPA, 848 F.3d 1185, 1191 (9th Cir. 2016) (explaining

 that “emissions from biomass fuels participate in the carbon cycle differently” because

 “biomass fuel stocks replenish more quickly” and “new growing plant matter . . . can

 absorb excess carbon from the atmosphere,” creating a “carbon sink, thereby decreasing

 the net carbon dioxide released from burning biomass as fuels”).7

        Although Petitioners cite several cases in support of their argument, those cases

 are factually distinguishable due to the size of the projects involved. In each case, the

 significance of emissions was often beyond doubt—either because the agency conceded it

 was required to study the emissions or because the scale of the project rendered the need

 to do so uncontroversial. See, e.g., WildEarth Guardians v. U.S. Bureau of Land Mgmt.,

 870 F.3d 1222, 1227 (10th Cir. 2017) (consideration of GHG emissions required where

 agency extended lease on coal mines accounting for more than 19.7% of the United

 States’s annual coal production); Citizens for a Healthy Cmty. v. U.S. Bureau of Land

 Mgmt., 377 F. Supp. 3d 1223, 1233–34 (D. Colo. 2019) (consideration of indirect effects

 of GHG emissions required for project approving the construction of at least 37 new well

 pads, 25 new wells, and 25 permits for drilling in an oil and gas development); High

 Country Conservation Advocates v. U.S. Forest Serv., 52 F. Supp. 3d 1174, 1188 (D.

 Colo. 2014) (agencies conceded need to consider emissions where agencies’ action


        7
          This does not mean the Forest Service can always forego analysis of GHG
 emissions or climate change impacts when conducting biomass projects. Such a
 categorical rule would be inappropriate under NEPA.

                                              10
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 11 of 19




 expected to lead to extraction of 9.1 million tons of coal, valued at over a trillion dollars);

 see also WildEarth Guardians v. Zinke, 368 F. Supp. 3d 41, 55 (D.D.C. 2019) (emissions

 analysis required for project approving the issuance of 473 oil and gas leases issued

 through eleven different lease sales, covering over 460,000 acres of land in Wyoming,

 Utah, and Colorado). Due to the size of these projects and the amount of reasonably

 foreseeable emissions involved, these cases present a poor analogy to the Project at issue.

        A more apt comparison is Hapner v. Tidwell, 621 F.3d 1239 (9th Cir. 2010).

 There, the Forest Service proposed a project authorizing 810 acres of logging and 300

 acres of prescribed burns. Id. at 1242, 1245. Like here, the Forest Service declined to

 discuss climate change impacts in detail in the EA for the project. Id. at 1245. Yet, the

 Ninth Circuit, relying on the fact that “the Project involve[d] a relatively small amount of

 land,” found the Forest Service “adequately considered the Project’s impact on global

 warming in proportion to its significance.” Id. This court concludes the same result is

 warranted here.

        Under Petitioners’ argument, any project expected to contribute any CO2

 emissions could be categorized as requiring an EIS due to the allegedly cumulative

 significant impact such emissions have on the climate. Such a result strays from NEPA’s

 central focus on significant impacts. Hillsdale, 702 F.3d at 1166. It would also flip on its

 head the tiered structure envisioned by NEPA—under which agencies must only consider




                                               11
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 12 of 19




 impacts in proportion to their significance and may dedicate less resources to studying

 smaller, less significant projects. See 40 C.F.R. § 1502.2

        Here, Petitioners fail to carry their burden to show that the Project’s CO2

 emissions will likely result in a cumulatively significant impact. Accordingly, the Forest

 Service did not run afoul of NEPA or act arbitrarily or capriciously in not analyzing the

 effects of these impacts further.

        B. Mycelium

        Petitioners next contend the Forest Service approved the Project without

 adequately considering scientific studies suggesting the proposed logging would severely

 damage the fungal community in the Project area. This, they claim, constitutes a failure

 to “insure scientific integrity,” 40 C.F.R. § 1502.24, and resulted in a decision running

 “counter to the evidence before” the agency, thereby violating the APA. State Farm Mut.

 Auto. Ins., 463 U.S. at 43. This court disagrees.

        The EA states the Project is “likely to change the dominance of species in fungal

 communities due to the shift in dominance from live to dead tree roots below ground.”

 AR5456. It also states “there may be less fungal activity in 10 years after clearcut.” Id.

 In response to objections on this issue, the Forest Service then expanded on this

 significantly. AR5749–52. In several places, the Forest Service clarified that

 disturbances to the soil may reduce the existence of some fungi there. AR5749 (“[t]hese

 disturbances . . . reduce” some fungi); id. (“After disturbance and as roots die, arbuscular


                                              12
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 13 of 19




 mycorrhizal and ectomycorrhizal fungi may be depleted.”). The Forest Service also noted

 that “as herbs, shrubs and new trees develop, diversity and populations of mycorrhizal

 fungi increase.” AR5750. Taken together, these statements reflect the conclusions in the

 EA: that after logging, the makeup of the fungal community will shift and that fungal

 activity may be reduced overall. See AR5456.

          But amidst its analysis in response to objections, the Forest Service also stated

 “[t]ypically, disturbance results in an increase in fungal biomass and diversity.” AR5749

 (citing Zak 1992 study). This statement stands somewhat in contrast with some of the

 Forest Service’s conclusions in the EA.

          Petitioners argue that (1) the Forest Service’s consideration of the fungal

 community in the Project area was insufficient, and (2) the Forest Service reached

 conclusions inconsistent with the scientific studies it relied on. Neither argument has

 merit.

          With respect to the sufficiency of the analysis, Petitioners would like to have seen

 further discussion of the “importance of mycorrhizae” to the forest’s health generally.

 (Doc. 22 at 19). But in an EA “there should be only enough discussion to show why more

 study is not warranted.” Jarita Mesa Livestock Grazing Assoc. v. U.S. Forest Serv., 301

 F. Supp. 3d 1010, 1027 (D.N.M. 2017). It is true that the record contains resources

 emphasizing the importance of fungi to forest health at large, but the Forest Service

 considered the Project’s effect on the fungal community in the botany report and the EA


                                                13
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 14 of 19




 as well as in responses to public comments and objections. This is sufficient in the

 context of an EA. S. Utah Wilderness All. v. U.S. Dep’t of the Interior, 250 F. Supp. 3d

 1068, 1074 (D. Utah 2017) (“[T]he depth of discussion and analysis required is different

 depending on whether the document is an EIS or an EA . . . an EA is a concise public

 document that must includ[e] . . . only brief discussions of the environmental impacts.”).

 The fungal community was not “an important aspect of the problem” that the Forest

 Service “failed to consider.” State Farm Mut. Auto. Ins. Co., 463 U.S. at 43. To the

 contrary, this court is satisfied that the Forest Service took the requisite “hard look” at the

 issue. Kleppe, 427 U.S. at 410 n.21.

        Petitioners’ second argument—that the Forest Service’s conclusions in the record

 ran contrary to the evidence before it—similarly fails. Petitioners attack two Forest

 Service statements in particular as refuted by the scientific evidence. First, Petitioners

 argue the Forest Service’s claim that disturbances such as logging “typically . . . result[]

 in an increase in fungal biomass and diversity,” AR5749, is unsupported by the scientific

 evidence considered. Petitioners are correct that studies in the record refute this

 contention. See AR4735 (Hagerman 1999) (stating that a “dramatic decline” occurred in

 the “diversity of mycorrhizae two growing seasons after logging and a virtual elimination

 [occurred] after 3 years”); AR4757 (Durall 2006) (concluding “clearcut logging” was

 likely a main factor in causing lower fungal “occurrence, diversity, and abundance”). But




                                               14
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 15 of 19




 Petitioners are incorrect that every erroneous statement in an agency’s analysis rises to the

 level of arbitrary and capricious conduct. See Richardson, 565 F.3d at 704.

        Here, assuming without deciding that the Forest Service’s statement was

 unsupported by the scientific evidence in front of it, this court holds the agency’s conduct

 was not arbitrary and capricious. Critically, the statement that Petitioners seize on came

 after the Forest Service had concluded in the EA that “there may be less fungal activity in

 10 years after clearcut.” Id. In addition, it came amidst other analysis suggesting that the

 Project would result in less fungal activity. See AR5749. These additional statements

 diminish the import of the Forest Service’s erroneous statement, which came buried in

 responses to objections at the end of a years-long project approval process. Accordingly,

 this court holds the complained-of sentence only a “flyspeck,” Richardson, 565 F.3d at

 704, and not a “substantial” error sufficient to warrant remand. Silverton, 433 F.3d at

 780.

        The second sentence Petitioners claim is contrary to the scientific evidence is the

 Forest Service’s statement that “fungal propagules (spores) are effectively dispersed by

 wind, and allow ready colonization of available habitat.” AR5749–50. Petitioners point

 to two studies as contradicting this point: the Burns 1995 study and the Hagerman 1999

 study. Neither shows the Forest Service reached a conclusion counter to the evidence

 before it.




                                              15
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 16 of 19




        The Burns study found that although “late-stage fungi” had difficulty establishing

 by spores, “early stage fungi” were adept at it. AR4719. Moreover, from the study, it

 appears “early stage fungi” would be the type to be first reintroduced as the forest began

 to regenerate. Id. Thus, the Burns study seems to support the Forest Service’s conclusion

 that fungi in clearcut areas could reestablish themselves through spore dispersal.

        The Hagerman study is more circumspect. It states that “inoculum, such as spores,

 will disperse into disturbed areas,” but concluded that “their overall contribution to the

 inoculum potential of these soils is thought to be low.” AR4727. While this could be

 read as casting doubt on the Forest Service’s statement, it does not represent a wholesale

 contradiction of the Forest Service’s claim. But even assuming it does, this court finds

 this one study, standing alone, insufficient to render the Forest Service’s conduct arbitrary

 or capricious. As the Tenth Circuit has held, “[w]hen specialists express conflicting

 views, an agency must have discretion to rely on the reasonable opinions of its own

 qualified experts even if, as an original matter, a court might find contrary views more

 persuasive.” San Juan Citizens All. v. Stiles, 654 F.3d 1038, 1057 (10th Cir. 2011).

        C. An EIS

        Lastly, Petitioners contend the Forest Service was required to prepare an EIS. But

 because Petitioners have failed to show that the Project may have a significant impact on

 the environment, this argument fails. See 42 U.S.C. § 4332(2)(C).




                                              16
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 17 of 19




        As the Forest Service did here, an agency may perform an EA in considering

 whether a full EIS is necessary. If the EA leads the agency to conclude that an action will

 have no significant impact, an EIS is unnecessary. The agency’s decision to issue a

 finding of no significant impact “is a factual determination which implicates agency

 expertise.” Greater Yellowstone Coal. v. Flowers, 359 F.3d 1257, 1274 (10th Cir. 2004).

 Accordingly, this decision is reviewed under the arbitrary and capricious standard.

 WildEarth Guardians v. Conner, 920 F.3d 1245, 1262 (10th Cir. 2019).

        In assessing a project’s significance, agencies must consider the project’s

 “context” and “intensity.” 40 C.F.R. § 1508.27. This inquiry requires analysis of

 numerous factors, including (1) “whether the action is related to other actions with

 individually insignificant but cumulatively significant impacts,” (2) “the degree to which

 the possible effects on the human environment are likely to be highly controversial,” and

 (3) “the degree to which the action . . . represents a decision in principle about a future

 consideration.” Id.

        Petitioners assert that these three factors rendered an EA insufficient and required

 an EIS. They argue (1) the Project’s emissions will result in cumulatively significant

 climate impacts, (2) the Project is highly controversial, and (3) the Forest Service’s

 refusal to discuss climate impacts represents a decision in principle about future

 considerations. None of these contentions has merit.




                                               17
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 18 of 19




        Petitioners’ first argument is duplicative of its contention, addressed above, that

 the Forest Service acted arbitrarily and capriciously in failing to discuss the indirect and

 cumulative impacts of the Project’s CO2 emissions on climate change. Although this

 court recognizes that some projects may produce sufficient emissions to necessitate an

 EIS studying potential climate effects, Petitioners point to no analogous case law

 requiring the Forest Service to engage in such an analysis for a project of this type and

 size. To the contrary, where similar timber projects are concerned, courts routinely

 permit the Forest Service to proceed after completing only an EA. Hapner, 621 F.3d at

 1245; see also Conner, 920 F.3d at 1262 (holding EA sufficient for project involving

 2,370 acres of clearcuts, 6,765 acres of thinning, 345 acres of precommercial thinning,

 and 6,040 acres of prescribed burns). Accordingly, this factor does not require an EIS.

        Petitioners’ second argument similarly fails. Although Petitioners note that the

 Project has engendered public comments and opposition, they have failed to show “a

 substantial dispute as to the size, nature, or effect of the action.” Hillsdale, 702 F.3d at

 1181 (holding “[c]ontroversy in this context does not mean opposition to a project, but

 rather a substantial dispute as to the size, nature, or effect of the action”).

        Finally, Petitioners’ contention—that the Forest Service’s “refusal to discuss

 climate impacts represents a decision in principle about future considerations”—also

 fails. (Doc. 22 at 28.) The record contradicts any such contention. The EA states the

 Project is “not a precedent setting decision” and “will not set a regional or national


                                                18
Case 1:19-cv-01055-TMT Document 33 Filed 09/03/20 USDC Colorado Page 19 of 19




 precedent.” AR5523. Moreover, the portion of the record cited by Petitioners states that

 “emissions from the proposed action are expected to be of such small scale that they

 would have little bearing on climate change.” AR4637–38. This suggests the Forest

 Service was making a project-specific decision, not a decision in principle.

        Collectively, the factors Petitioners rely on fall well short of showing that the

 Forest Service engaged in a “clear error of judgment” in finding no significant impact and

 declining to prepare an EIS. Accordingly, this court finds this decision was neither

 arbitrary nor capricious.

                                     IV. Conclusion

        For the reasons stated above, this court hold Petitioners fail to show that the Forest

 Service violated NEPA or acted arbitrarily or capriciously in approving the Project.

 Accordingly, this court dismisses the Petition and grants judgment to the Forest Service

 on all counts.

        Dated September 3, 2020                BY THE COURT:

                                               s/Timothy M. Tymkovich
                                               Hon. Timothy M. Tymkovich




                                              19
